Title: To George Washington from Mathew McConnell, 14 November 1783
From: McConnell, Mathew
To: Washington, George


                  
                     Sir,
                     Philada 14th Novr 1783
                  
                  We have taken the liberty to present a Petition to the Honble the United States in Congress praying relief as wounded Officers retiring from the Corps of Invalids, and have delivered it to Major General Baron Steuben, requesting that after communicating the same to your Excellency he would forward it with such recommendation in its behalf as he might think proper.
                  All the other Officers of the Corps who were at this post (but one) have agreed to go to West Point, which we in our present circumstances could not accept of, hoping that Congress would not wish to confine us to a particular Garrison when we had no troops to command.
                  If your Excellency should be of the oppinion that we with other wounded Officers of the Army are intitled to somthing more than the commutation of five years pay, we intreat you will give the petition such countenance as in your wisdom shall be best approved.
                  We were informed by the Secretary at War several months ago that Congress were about determining on somthing to be done for the wounded Officers throughout the Army, which he said would apply to us of course, but have not heard whether any thing has been agreed upon.  We have the honour to be, with great respect, Sir, your Excellency’s most obedient and most humble Servants,
                  
                     Mathew McConnell Captain
                     W. Honeyman Lt
                  
               